Citation Nr: 1034875	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-32 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as secondary to the service-connected 
diabetes mellitus type II (diabetes).  

2.  Entitlement to service connection for malaria.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a skin condition.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to June 1969.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of February 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The issues of service connection for tinnitus, hearing loss, and 
a skin disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have chronic fatigue syndrome or any 
other chronic fatigue disorder.  

2.  The Veteran does not have active malaria or residuals 
thereof.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic fatigue 
syndrome have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for malaria have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant substantially compliant, and pre-
adjudication, notice by letter dated in October 2004.  Although 
the notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the appellant's 
claim, such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess, 19 
Vet. App. at 473.  

The Board acknowledges that the letter also does not provide 
notice on how to obtain secondary service connection in 
conjunction with the claim of service connection for chronic 
fatigue syndrome.  However, the record shows that the appellant 
was informed that the evidence did not suggest a link between the 
reported fatigue and the service-connected diabetes in the June 
2008 supplemental statement of the case.  Further, the Veteran 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as 
a whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the appellant 
what was necessary to substantiate the claims, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of this claim such that the essential fairness of 
the adjudication was not affected.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Furthermore, the Board finds that, in the 
absence of evidence of a current disorder, which the Veteran has 
been informed is a requisite for service connection, there can no 
prejudice from any deficiency in the notice that evidence of a 
link between the claimed disorder and a service-connected 
disorder is needed for secondary service connection. 

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file, and the Veteran has 
been informed that the medical records associated with the 
reported VA treatment in 1970/1971 are not available.  The Board 
acknowledges that the record does not include the clinical 
records associated with the reported in-service hospitalization 
for malaria.  However, no prejudice results from their absence 
because for the purposes of this decision, the Board accepts the 
Veteran's history as competent evidence of in-service malaria, 
and the records are not relevant to the determinative issue in 
this matter, namely the issue of whether the Veteran has a 
current disability.  

The Board also acknowledges that there is no VA examination with 
a nexus opinion on file for either claim of service connection.  
None is required in this case, however.  Such development is to 
be considered necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
veteran experienced an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4).  
In this case, the competent evidence does not suggest the 
existence of a current fatigue disability, malaria, or any 
residuals of malaria.  Thus, a VA examination with nexus opinion 
is not necessary for either claim.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Chronic Fatigue Syndrome

The Veteran contends that he has chronic fatigue syndrome as a 
result of service or the service-connected diabetes, to include 
as a result of the medications for the service-connected 
diabetes.  

Service treatment and examination records do not report any 
diagnoses of chronic fatigue syndrome or any histories suggestive 
of chronic fatigue syndrome, to include a history of chronic 
fatigue.

The post-service medical evidence does not reflect any diagnoses 
or findings suggestive of chronic fatigue syndrome or any other 
fatigue disorder.  The evidence does reflect a history of daytime 
somnolence in December 2004.  See December 2004 Kaiser Permanente 
record.  The Veteran explained that the somnolence was due to 
difficulty sleeping because of breathing problems, however, and 
the record indicates that the complaint was attributed to 
allergic rhinitis and possible sleep apnea and not any chronic 
fatigue disorder.  

After review of the evidence, the Board finds that service 
connection is not warranted as the evidence does not indicate 
that the Veteran has chronic fatigue syndrome or any other 
chronic fatigue disorder.  The Board notes that the Veteran has 
reported having fatigue and that the evidence includes a history 
of daytime somnolence, i.e. drowsiness.  Service connection 
generally will not be granted for fatigue alone, however; there 
must be a diagnosed or identifiable underlying malady or 
condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 
(1999).  In this case, the competent evidence does not 
demonstrate the existence of a chronic fatigue syndrome:  the 
medical evidence reflects no such findings and, although the 
Veteran has asserted the existence of a chronic fatigue disorder, 
he is not competent to make such a determination.   

As stated above, a current diagnosis is required for service 
connection to be warranted.  See also Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  In this case, the record does not contain any 
competent evidence that the Veteran has a service-connectable 
fatigue disorder; thus, the claim is denied.  

Malaria

The Veteran contends that he had malaria in service, for which he 
received one month of hospitalization, and that he "finds [that 
he has] reoccurrences."  See October 2006 Form 9.

The medical evidence of record, which includes service treatment 
and examination records and post-service medical records, 
reflects no histories, diagnoses, or findings suggestive of 
active malaria or residual thereof.  

As stated above, a current diagnosis is required for service 
connection to be warranted.  In this case, the evidence does not 
contain any competent evidence that the Veteran has a service-
connectable disorder due to malaria.  Initially, the Board notes 
that although the service medical evidence does not reflect any 
histories or findings suggestive of measles, the Veteran is 
competent to report such a history, and the Board will accept the 
history for the purposes of this decision.  See 38 C.F.R. 
§ 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The 
competent evidence does not suggest that the Veteran has had 
malaria or any chronic residual since service, however: the 
medical evidence reflects no such findings and, although the 
Veteran has asserted the existence of a chronic disorder, he is 
not competent to make such a determination.  In the absence of 
evidence suggestive of a chronic disorder since the reported in-
service episode of malaria, the claim must be denied.  


ORDER

Service connection for chronic fatigue syndrome is denied.  

Service connection for malaria is denied.  


REMAND

Further development is needed on the claims of service connection 
for hearing loss and tinnitus.  Based on the competent evidence 
of noise exposure in service, the Veteran's competent history of 
tinnitus during and since service, and the July 2007 Agent Orange 
Registry examiner's finding of decreased hearing to finger 
friction bilaterally, a VA examination should be conducted and 
opinions obtained to determine if the hearing loss and tinnitus 
onset in service or are causally related to service.  See 38 
U.S.C.A. § 5103A(d).  

Further development is also needed on the claim of service 
connection for a skin disorder.  Based on the post-service 
medical findings of seborrheic keratosis and seborrheic 
dermatitis and the Veteran's competent history that the condition 
first onset during service, a VA examination should be conducted 
and an opinion obtained to determine if the Veteran has a chronic 
skin disorder which onset in service or is causally related to 
service or a service-connected disability.  See 38 U.S.C.A. § 
5103A(d).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant, outstanding VA 
treatment records.  

2.  After completion of the foregoing, 
schedule the Veteran for a VA audiological 
examination to determine whether the 
Veteran has hearing loss, as defined by VA, 
and tinnitus and to determine the likely 
etiology of any such diagnosed conditions.  
For any diagnosed disorder, the examiner is 
requested to state whether it is at least 
as likely as not that the disorder onset 
during service or is causally related to 
service or any incident, to include noise 
exposure, therein.  The examiner is 
requested to provide a rationale for any 
opinion expressed.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
likely etiology of the reported skin 
condition.  For any diagnosed disorder, the 
examiner is requested to state whether it 
is at least as likely as not that the 
disorder onset during service or is 
causally related to service or the service-
connected diabetes.  The examiner is 
requested to provide a rationale for any 
opinion expressed.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.


5.  Thereafter, readjudicate the 
appellant's claims.  If the benefits sought 
on appeal remain denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


